Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Anthony F. Shaheen, J.], entered September 23, 2009) to review a determination of respondent Susan Connell, Superintendent, Oneida Correctional Facility. The determination found after a tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Centra, J.P., Peradotto, Lindley, Green and Gorski, JJ.